Exhibit 99.1 Vishay Precision Group Files Form 10 Registration Statement MALVERN, PA – March 26, 2010 – Vishay Intertechnology, Inc. (“Vishay”) (NYSE: VSH) announced today that its wholly-owned subsidiary Vishay Precision Group, Inc. (“VPG”) has filed a registration statement on Form 10 with the Securities and Exchange Commission (“SEC”) in connection with the previously announced intended spinoff of VPG into an independent, publicly-traded company. The spin-off is expected to take the form of a tax-free stock dividend to Vishay’s stockholders, in which holders of Vishay common stock will receive common stock of VPG and holders of Vishay Class B common stock will receive Class B common stock of VPG. The Form 10 contains a preliminary information statement that includes detailed information about VPG as a standalone company, including, among other things, historical financial information for VPG and management’s discussion and analysis of financial condition and results of operations. The preliminary information statement also includes a description of VPG’s business and strategy, its management and their compensation, as well as other legal and financial disclosures, including risk factors. In addition, the preliminary information statement contains certain information relating to certain arrangements between Vishay and VPG following the spin-off and the mechanics of, and conditions to, a proposed spin-off of VPG. The preliminary information statement is incomplete and subject to change.
